COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  JOEL GARCIA,                                   No. 08-19-00274-CR
                                     §
                 Appellant,                        Appeal from the
                                     §
  v.                                              210th District Court
                                     §
  THE STATE OF TEXAS,                          of El Paso County, Texas
                                     §
                  State.                        (TC# 20150D000100)
                                     §

                                           ORDER

       On October 30, 2019, T. Brent Mayr was withdrawn as counsel of record for the Appellant.

However, it appears that the trial court has not yet appointed new counsel. Therefore, the trial

court is ordered to appoint counsel to represent Appellant on appeal. The order of appointment

shall be filed with the trial court no later than December 16, 2019. Further, the order of

appointment shall be included in a supplemental clerk’s record and forwarded to this Court no later

than December 26, 2019.

       IT IS SO ORDERED this 26th day of November, 2019.

                                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.